      Case: 4:20-cv-01219 Doc. #: 1 Filed: 09/09/20 Page: 1 of 13 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


LISA WHITAKER, individually and                        )
on behalf of all others similarly situated,            )
                                                       )
                       Plaintiff,                      )
       v.                                              )       Case No.
                                                       )
THE WASHINGTON UNIVERSITY D/B/A                        )
WASHINGTON UNIVERSITY PHYSICIANS,                      )
a Missouri Benevolent Corporation,                     )
                                                       )
                       Defendant.                      )


                                     NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1453, Defendant The Washington University d/b/a Washington

University Physicians, a Missouri Benevolent Corporation (“Washington University”), hereby

removes this action from the Circuit Court of St. Louis City, Missouri to the United States District

Court for the Eastern District of Missouri. As grounds for removal, Washington University states

as follows:

                                              Introduction

       Plaintiff filed this putative class action in the Circuit Court of St. Louis City, Missouri after

she was notified about a phishing incident. Although Washington University notified thousands

of individuals outside Missouri of the phishing incident, Plaintiff limited her putative class to only

“Missouri residents” in an attempt to evade federal jurisdiction under the Class Action Fairness

Act (“CAFA”). However, this is precisely the type of gamesmanship that the Eighth Circuit has

rejected. For a court to have CAFA jurisdiction, there must be minimal diversity, that is, “any

member of a class of plaintiffs [must be] a citizen of a State different from any defendant.” 28

U.S.C. § 1332(d)(2)(A) (emphasis added). And “the term ‘citizen’ in 28 U.S.C. § 1332 has long
      Case: 4:20-cv-01219 Doc. #: 1 Filed: 09/09/20 Page: 2 of 13 PageID #: 2




meant something different from ‘resident.’” Hargett v. RevClaims, LLC, 854 F.3d 962, 965 (8th

Cir. 2017). “Citizenship requires permanence,” i.e., “to have one’s permanent home in a particular

place.” Reece v. Bank of New York Mellon, 760 F.3d 771, 778 (8th Cir. 2014) (internal citations

and quotations omitted; emphasis in original). By contrast, “[r]esidency is a more fluid concept.

Unlike citizenship, residency does not require an intent to make a place home.” Hargett, 854 F.3d

at 955 (internal citations omitted).

       This distinction is critical. Here, even a quick review of the putative class definition and

other relevant records revealed that two putative class members temporarily resided on a U.S.

Army training installation in Missouri, while maintaining permanent homes in North Carolina and

the U.S. Virgin Islands. Accordingly, while the putative class members are Missouri residents as

defined by Plaintiff, they are actually citizens of North Carolina and the U.S. Virgin Islands.

Minimal diversity therefore exists between these two putative class members and Washington

University. Washington University will also easily be able to establish the other elements of

CAFA jurisdiction—that the class consists of more than 100 members and that the amount in

controversy exceeds $5,000,000, exclusive of interests and costs.

       Despite her artful pleading, Plaintiff will not be able meet her burden to prove that any

exception to CAFA jurisdiction applies. Merely defining a proposed class as “Missouri residents,”

as Plaintiff does here, has already been expressly rejected as insufficient to establish the local-

controversy exception by the Eighth Circuit. Hargett, 854 F.3d at 966 (“[Plaintiff] could have met

her burden by producing evidence or by defining her class to include only . . . citizens. But merely

alleging residency was not enough.”). And Plaintiff cannot now amend her pleading to re-define

the class to include only Missouri citizens. Id. at 967 (“[T]he concept of redefining a class to

trigger the local-controversy exception seems to violate § 1332(d)(7), which says that for purposes




                                                 2
         Case: 4:20-cv-01219 Doc. #: 1 Filed: 09/09/20 Page: 3 of 13 PageID #: 3




of the local-controversy exception, class citizenship must be determined as of the date of the

pleading giving federal jurisdiction.”). Accordingly, this case should remain in federal court where

it properly belongs under CAFA.

                                             Jurisdiction

          1.    The Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1332(d), and the case is removable under § 1453, in that it is a putative class action with minimal

diversity, more than 100 members, and more than $5,000,000 at issue exclusive of interest and

costs.

          2.    The Civil Cover Sheet is attached to this Notice as Exhibit A.

                                        Factual Background

          3.    This is a class action lawsuit pending in the Circuit Court of St. Louis City,

Missouri, styled Lisa Whitaker v. The Washington University d/b/a Washington University

Physicians, a Missouri Benevolent Corporation, Case No. 2022-CC09439. A complete copy of

the file from the St. Louis City case is attached to this Notice. Specifically, attached as Exhibit B

is a copy of the Petition; attached as Exhibit C is a copy of the filings in the state court proceeding.

          4.    Plaintiff’s Petition generally alleges that one e-mail account containing patient

health information was accessed by unauthorized persons on or about January 12, 2020 and

January 13, 2020 (the “Phishing Incident”). [Ex. B, ¶¶ 24-25.] Plaintiff alleges seven separate

causes of action against Washington University for this occurrence.

          5.    Plaintiff purports to bring these causes of action on her own behalf and on behalf

of a class of individuals. [See Ex. B, ¶ 72.] There are at least 9,293 individuals in the putative

class defined by Plaintiff.




                                                   3
      Case: 4:20-cv-01219 Doc. #: 1 Filed: 09/09/20 Page: 4 of 13 PageID #: 4




       6.      In addition to seeking certification of the putative class, Plaintiff’s Petition requests

the following relief on behalf of herself and the putative class members: (1) a declaration that

“Defendant breached its implied contract with Plaintiff and Class Members;” (2) a declaration that

“Defendant negligently disclosed Plaintiff’s and the Class Members PII;” (3) a declaration that

“Defendant has invaded Plaintiff’s and Class Members’ privacy;” (4) a declaration that “Defendant

breached its fiduciary duty to Plaintiff and the Class Members;” (5) a declaration that “Defendant

breached its contract with Plaintiff and the Class Members;” (6) a declaration that “Defendant

violated the Missouri Merchandising Practices Act;” (7) a declaration that “Defendant was

negligent by negligently hiring, training and supervising its employees;” (8) ordering “Defendant

to pay actual damages to Plaintiff and the Class Members;” (9) ordering “Defendant to disseminate

individualized notice of the Breach to all Class Members;” (10) “an Order enjoining Defendant

from continuing to engage in the unlawful business practices alleged [in the Petition];”

(11) ordering “Defendant to pay attorneys’ fees and litigation costs to Plaintiff;” (12) ordering

“Defendant to pay both pre- and post-judgment interest on any amounts awarded;” and

(13) ordering “such other and further relief as may be just and proper.” [Ex. B, p. 29-30.]

                                      Grounds for Removal

       7.      A defendant may remove a state court action to federal district court where the

district court has original jurisdiction over the action. 28 U.S.C. § 1441. This Court has original

jurisdiction over this case pursuant to 28 U.S.C. § 1332(d), part of CAFA.

       8.      CAFA “did not alter the general rule that the party seeking to remove a case to

federal court bears the burden of establishing federal jurisdiction.” Westerfeld v. Ind. Processing,

LLC, 621 F.3d 819, 822 (8th Cir. 2010). “Once CAFA’s initial jurisdictional requirements have




                                                  4
      Case: 4:20-cv-01219 Doc. #: 1 Filed: 09/09/20 Page: 5 of 13 PageID #: 5




been established by the party seeking removal, however, the burden shifts to the party seeking

remand to establish that one of CAFA’s express jurisdictional exceptions applies.” Id.

       9.       This action is a “class action” under CAFA because it is a “civil action filed under

Rule 23 of the Federal Rules of Civil Procedure or similar State statute or rule of judicial procedure

authorizing an action to be brought by 1 or more representative persons as a class action.” See 28

U.S.C. §§ 1453(a), 1332-(d)(1)(B). Plaintiff brings her class claims “[p]ursuant to Rule 52.08 of

the Missouri Rules of Civil Procedure” [See Ex. B, ¶ 72], and “[Federal] Rule 23 and [Missouri]

Rule 52.08 are essentially identical.” Dale v. DaimlerChrysler Corp., 204 S.W.3d 151, 161 (Mo.

App. 2006).

       10.      Removal of a putative class action under CAFA is proper if three elements are

satisfied: (1) there are one hundred (100) or more members in the proposed class; (2) there is

minimal diversity (i.e., at least one member of the proposed class is a citizen of a State different

from any Defendant); and (3) the aggregated claims of the individual class members exceed the

sum or value of $5,000,000. See 28 U.S.C. § 1332(d)(2), (5), and (6); see also Grawitch v. Charter

Communications, Inc., 750 F.3d 956, 959 (8th Cir. 2014). This action satisfies all of these

requirements.

             a. The Proposed Class Consists of Approximately Thousands of Individuals.

Plaintiff’s proposed class includes “All Missouri residents who were patients or the

parents/guardians of patients of Defendant since July 31, 2015 and whose PHI and/or PII was

disclosed by Defendant to unauthorized third parties.” [Ex. B, ¶ 72.] Plaintiff further alleges that

“On information and belief, the putative Class is comprised of thousands of individuals making

joinder impracticable.” [Id. at ¶ 73.] Plaintiff also alleges that Washington University sent a “letter

to its patients and their parents/guardians” about the Phishing Incident on or around April 8, 2020.




                                                  5
       Case: 4:20-cv-01219 Doc. #: 1 Filed: 09/09/20 Page: 6 of 13 PageID #: 6




[Id. at ¶ 33.] Indeed, Washington University sent letters to 9,293 patients and the parents/guardians

of patients at a Missouri address, and thousands more outside of Missouri. Therefore, based merely

on the facts alleged in Plaintiff’s Complaint about the size of the putative class, and bolstered by

the number of notices mailed about the Phishing Incident, CAFA’s 100-class member requirement

is satisfied.

                b. Minimal Diversity Exists. Washington University is a citizen of Missouri. [Id. at

¶ 15 (“Defendant ‘Washington University’ is, upon information and belief, a Missouri Benevolent

Corporation with its headquarters in St. Louis, Missouri.”).]

                The putative class is defined as “All Missouri residents who were patients or the

parents/guardians of patients of Defendant since July 31, 2015 and whose PHI and/or PII was

disclosed by Defendant to unauthorized third parties.” [Id. at ¶ 72 (emphasis added).] The Eighth

Circuit has “long held that ‘resident’ does not mean ‘citizen’” for purposes of CAFA jurisdiction.

Hargett, 854 F.3d at 964. “Citizenship requires permanence,” i.e., “to have one’s permanent home

in a particular place.” Reece, 760 F.3d at 771 (internal citations and quotations omitted; emphasis

in original). By contrast, “[r]esidency is a more fluid concept. Unlike citizenship, residency does

not require an intent to make a place home. One could, for example, be a resident of multiple

states. But one may be a citizen of just one state.” Hargett, 854 F.3d at 955 (internal citations

omitted).

                Here, a cursory review of the recipients of the April 8, 2020 letter reveals that Missouri

resident putative class members are not citizens of Missouri. For example, at least two putative

class members resided at Fort Leonard Wood, a U.S. Army training installation located in Pulaski

County, Missouri. However, a public records search revealed that both before and after the

Phishing Incident, one of those putative class members has maintained a permanent home in North




                                                      6
      Case: 4:20-cv-01219 Doc. #: 1 Filed: 09/09/20 Page: 7 of 13 PageID #: 7




Carolina, has utilities connected there, and has a car licensed in North Carolina. Publicly available

social media posts also reveal that this putative class member began employment in February

2020—one month after the Phishing Incident—in North Carolina. A further cross reference to

Washington University’s records revealed that this putative class member presented a North

Carolina driver’s license when seeking treatment at Washington University, prior to the Phishing

Incident. Additionally, the putative class member provided Washington University with North

Carolina home and cell telephone numbers as her contact numbers.               Finally, Washington

University’s records contain correspondence to this putative class member at her North Carolina

home, and specifically reference her combat training. 1

           Accordingly, while this putative class member is a Missouri “resident” as artfully pled

in the Complaint, she is a legal “citizen” of North Carolina. See Reece, 760 F.3d at 771; Hargett,

854 F.3d at 955. Minimal diversity therefore exists.

           c. The Aggregated Claims of the Putative Class Members Exceed $5 Million Dollars.

Plaintiff requests the following relief, which, aggregated across the putative class of at least 9,293

individuals, places more than $5,000,000 in controversy, exclusive of interest and costs: 2




1
  Although Washington University believes it has met its CAFA burden with just one diverse
putative class member, to be sure, a public records search of the second putative class member
residing at Fort Leonard Wood revealed that he maintains a permanent home in the U.S. Virgin
Islands. A cross reference to Washington University’s records also revealed that he provided the
University with a U.S. Virgin Island telephone number as his contact number. Publicly available
social media posts also indicate that this putative class member is a citizen of the U.S. Virgin
Islands.
2
  To be clear, Washington University in no way concedes that any of this relief is available, much
less appropriate, in this case. To the contrary, Plaintiff and the putative class members are not
entitled to any damages on the theories alleged in the Petition. For purposes of the removal
analysis, however, CAFA requires that $5,000,000 be placed into controversy by the allegations
asserted in the Petition.


                                                  7
Case: 4:20-cv-01219 Doc. #: 1 Filed: 09/09/20 Page: 8 of 13 PageID #: 8




            i. Damages: Plaintiff does not specify the amount of actual damages sought,

    but, under these circumstances, Washington University is permitted to provide an

    estimate of Plaintiff’s claimed damages by a preponderance of the evidence. Bell v.

    Hershey Co., 557 F.3d 953, 957 (8th Cir. 2009).

             Plaintiff alleges that she and the putative class members are at an “imminent,

    immediate and continuing increased risk of identity theft, identity fraud and/or medical

    fraud.” [Ex. B, ¶ 71.] Thus, one way to estimate the value of the claimed damages

    based on the vague allegations in the Petition is to estimate the reasonable value of

    credit monitoring to compensate Plaintiff and the putative class for the alleged

    “imminent, immediate and continuing increased risk of identity theft.” Although

    Washington University disputes that monitoring for a future harm is a compensable

    damage, for purposes of an estimation of the amount placed in controversy by Plaintiff,

    one common provider of credit monitoring—LifeLock—offers credit monitoring for

    $25.99 per month.      Two years of this monitoring for a putative class of 9,293

    individuals, alone, would place in controversy $5,796,601.68.

             Further, Plaintiff claims that she and the putative class suffered a “loss of

    privacy,” “the value of their time spent mitigating the increased risk of identity theft,

    identity fraud and/or medical fraud pressed upon them by the Breach,” and “the lost

    benefit of their bargain when they paid for their privacy to be protected and it was not.”

    [Id.] These nebulous concepts are unquantified in the Petition, but would further add

    to the damages in excess of CAFA’s jurisdictional threshold.

             Additionally, Plaintiff claims that she and the putative class incurred “out-of-

    pocket expenses to purchase credit monitoring, internet monitoring, identity theft




                                          8
Case: 4:20-cv-01219 Doc. #: 1 Filed: 09/09/20 Page: 9 of 13 PageID #: 9




    insurance and/or other Breach risk mitigation products” and “out-of-pocket expenses

    incurred to mitigate the increased risk of identity theft, identity fraud and/or medical

    fraud pressed upon them by the Breach, including the costs of placing a credit freeze

    and subsequently removing a credit freeze.” [Id.] These nebulous concepts are

    unquantified in the Petition, but would further add to the damages in excess of CAFA’s

    jurisdictional threshold. For example, if reimbursement for any past credit monitoring

    damages allegation herein were quantified in amounts similar to the LifeLock product

    described above, this would double the amount in controversy identified on page 8,

    supra.

             ii.   Attorneys’ Fees: Plaintiff also seeks to recover her attorneys’ fees, which

    are included to determine the amount in controversy under CAFA. See Wright v. Bath

    & Body Works Direct, Inc., No. 12-00099-CV-W-DW, 2012 WL 12951921, at *1

    (W.D. Mo. July 10, 2012) (citing Hartis v. Chi. Title Ins. Co., 656 F.3d 778, 781 (8th

    Cir. 2009)).      Notably, statutory attorneys’ fees are available under the Missouri

    Merchandising Practices Act (“MMPA”).             Mo. Rev. Stat. § 407.025.1.       When

    evaluating attorneys’ fees for amount-in-controversy purposes, 33% can provide a

    guidepost of potential recoverable fees. See Harrington Enterprises, Inc. v. Safety-

    Kleen Sys., Inc., 42 F. Supp. 3d 1197, 1201 (W.D. Mo. 2013). Here, 33% of only the

    potential credit monitoring damages discussed above totals $1,912,878.55. Together

    with the potential credit monitoring damages of $5,796,601.68, CAFA’s jurisdictional

    threshold is more than satisfied.

         iii.      Punitive Damages: Finally, Plaintiff seeks punitive damages. [See Ex. B,

    ¶ 137.] The MMPA includes a provision for potential punitive damages (Mo. Rev.




                                            9
    Case: 4:20-cv-01219 Doc. #: 1 Filed: 09/09/20 Page: 10 of 13 PageID #: 10




             Stat. § 407.025.1). Courts must consider a potential punitive damages award when

             determining whether CAFA’s amount in controversy requirement is satisfied. See

             Raskas v. Johnson & Johnson, 719 F.3d 884, 887 (8th Cir. 2013). Because the amounts

             in controversy described above more than satisfy CAFA’s threshold, the amount of

             punitive damages likely need not be considered. That said, any single-digit punitive

             damages multiplier, see BMW of N. Am., Inc. v. Gore, 517 U.S. 559 (1996), would only

             further exceed CAFA’s threshold. See Bass v. CarMax Auto Superstores, Inc., No. 07-

             0883-CV-W-ODS, 2008 WL 441962, at *1 (W.D. Mo. Feb. 14, 2008) (denying remand

             under CAFA on an MMPA claim that required a punitive damages multiplier of 6.7x).

       11.      Based on Plaintiff’s allegations, requested relief, and matters alleged by

Washington University, Plaintiff’s proposed class claims place in controversy an amount

exceeding CAFA’s $5,000,000 jurisdictional threshold. Because there are more than 100 putative

class members, minimal diversity, and an amount in controversy exceeding $5,000,000, exclusive

of interest and costs, Washington University has properly removed this action from the Circuit

Court of St. Louis City, Missouri to the United States District Court for the Eastern District of

Missouri, pursuant to 28 U.S.C. § 1453.

                                     Procedural Compliance

       12.      Washington University was served on August 10, 2020, so the filing of this Notice

of Removal is timely under 28 U.S.C. § 1446(b) because it is within thirty (30) days of receipt by

Washington University, through service or otherwise, of a copy of the initial pleading setting forth

the claims for relief upon which this action is based.

       13.      The Circuit Court of St. Louis City, Missouri is situated within the geographic area

comprising the Eastern District of Missouri, so venue is proper in this District.




                                                 10
    Case: 4:20-cv-01219 Doc. #: 1 Filed: 09/09/20 Page: 11 of 13 PageID #: 11




       14.      Neither this case nor a substantially equivalent complaint has been previously filed

in this Court. The Original Filing Form is attached to this Notice as Exhibit D.

       15.      Promptly upon filing this Notice of Removal, Washington University shall give

written notice of the filing to Plaintiff as required by law. Washington University is concurrently

filing a notice attached to this Notice of Removal with the Circuit Court of St. Louis City, Missouri,

where this action was originally filed.

       16.      Pursuant to 28 U.S.C. § 1446(a), copies of the current state court docket sheet, each

pending motion, petition, and related response, reply, and brief (none are pending), and all process,

pleadings, and orders served upon Washington University in the state court case are attached hereto

as Exhibit C.

       WHEREFORE, Defendant Washington University removes the State Court Class Action

from the Circuit Court of St. Louis City, Missouri to the United States District Court for the Eastern

District of Missouri.




                                                 11
    Case: 4:20-cv-01219 Doc. #: 1 Filed: 09/09/20 Page: 12 of 13 PageID #: 12




Dated this 9th day of September, 2020.    Respectfully submitted,

                                           /s/Christopher A. Smith
                                           Christopher A. Smith, MO# 53266
                                           Elizabeth A. Bozicevic, MO# 59623
                                           HUSCH BLACKWELL LLP
                                           190 Carondelet Plaza, Suite 600
                                           St. Louis, Missouri 63105
                                           Telephone: (314) 480-1500
                                           Facsimile: (314) 480-1505
                                           chris.smith@huschblackwell.com
                                           elizabeth.bozicevic@huschblackwell.com

                                           Casie D. Collignon (pro hac vice pending)
                                           Sean B. Solis (pro hac vice pending)
                                           BAKER & HOSTETLER LLP
                                           1801 California Street, Suite 4400
                                           Denver, Colorado 80202-2662
                                           Telephone: (303) 861-0600
                                           Facsimile: (303) 861-7805
                                           ccollignon@bakerlaw.com
                                           ssolis@bakerlaw.com

                                           Attorneys for Defendant




                                         12
    Case: 4:20-cv-01219 Doc. #: 1 Filed: 09/09/20 Page: 13 of 13 PageID #: 13




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2020, a true and correct copy of the foregoing was

served via email upon:

       Phyllis A. Norman, MO# 55887
       Adam Graves, MO# 55190
       NORMAN & GRAVES LAW FIRM
       4505 Madison Avenue, Suite 220
       Kansas City, Missouri 64111
       Telephone: (816) 895-8989
       Facsimile: (816) 895-8988
       phyllis@ngkclaw.com
       adam@ngkclaw.com

       Mitchell L. Burgess, MO# 47524
       BURGESS LAW FIRM, P.C.
       4505 Madison Avenue, Suite 200
       Kansas City, Missouri 64111
       Telephone: (816) 471-1700
       Facsimile: (816) 471-1701
       mitch@burgesslawkc.com

       Maureen M. Brady, MO# 57800
       Lucy McShane, MO# 57957
       MCSHANE & BRADY, LLC
       1656 Washington Street, Suite 120
       Kansas City, Missouri 64108
       Telephone: (816) 589-0753
       Facsimile: (816) 471-1701
       mbrady@mcshanebradylaw.com
       lmcshane@mcshanebradylaw.com



                                                   /s/ Christopher A. Smith
                                                   Christopher A. Smith




                                              13
